DETAILED ACTION
Claim(s) 1-20 are presented for examination. 
Claims 1, 5, 7, 9, 12, 15 and 20 are amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
Applicant’s amendment to the title of the disclosure filed July 29th, 2021 is descriptive and being considered. The objection is withdrawn.

Claim Objections
Applicant’s amendment of claim 9 to overcome an objection under minor informalities is being considered. The objection is withdrawn.

Response to Arguments
Applicant’s arguments, (see remarks pages 9-12 of 14) filed July 29th, 2021 with respect to rejection of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, “Dai fails to disclose or suggest that sending the first scheduling request to an access network device to determine the type of the first scheduling request based on a physical uplink control channel (PUCCH) on which the first scheduling request is received and a pre-configured correspondence between the type of the first scheduling request and the PUCCH" [Remarks, pages 9-12 of 14].

	In response to applicant’s argument, the examiner respectfully disagrees with the above argument(s).

	Dai pg. 3, ¶86 lines 1-7; pg. 6, ¶140 lines 1-3 discloses as follows:
	... the condition for triggering an SR is not limited to the triggering of a regular BSR and is also applicable to other types of BSRs, of course the condition is also applicable to other events that can trigger SRs.

	... an SR triggering module 75, which is used for triggering an SR when it is determined that the triggered BSRs contain a set type of BSR;

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Tawashi fig. 2, Step(s) “230” & “235”, pg. 4, ¶47 lines 1-14; pg. 6, ¶64 lines 7-18 discloses as follows:

	... the UE may transmit an SR 230 to the base station 105-a prior to expiration of the Retx-BSR interval rather than waiting for the interval to expire or for the eNB releases the UE connection after reaching a maximum number of retransmissions. In other examples, the UE may determine that the scheduling request was not successful and initiate a random access procedure. In some cases the UE may receive a UL resource grant 235 based on the alternative scheduling procedure (e.g., the scheduling request 230). Then the UE 115-a may send the ACK 240 using the resources indicated in the resource grant 235...

	...whereas a BSR may be sent on a Physical Uplink Shared Channel (PUSCH) with resources received in an UL resource grant, an SR may be sent on a Physical Uplink Control Channel (PUCCH) using a PUCCH resource. PUCCH and PUSCH may utilize different scheduling procedures and/or data rates. Thus, according to the present disclosure, on aspect of the alternative request procedure is the ability to send a scheduling request on PUCCH when a grant on PUSCH is not forthcoming in response to the BSR. ...

In other words, Dai establishes a prima facie case of obviousness in view of Tawashi for teaching:

	"sending the first scheduling request to an access network device to determine the type of the first scheduling request based on a physical uplink control channel (PUCCH) on which the first scheduling request is received and a pre-configured correspondence between the type of the first scheduling request and the PUCCH” by disclosing –
	
	... an scheduling request (SR) triggering module triggering an scheduling request (SR) when it is determined that the triggered BSRs contain a set type of BSR;

Tawashi further discloses:

	the UE transmitting a scheduling request (SR) “230” to the base station The UE further determining that the scheduling request is not successful and initiating a random access procedure. The UE further receiving a UL resource grant “235” based on the alternative scheduling procedure (i.e. the scheduling request “230”).

	the scheduling request (SR) (i.e. the scheduling request “230”) is sent on a Physical Uplink Control Channel (PUCCH) using a PUCCH resource (i.e. a pre-configured correspondence between the type of the first scheduling request and the PUCCH). 

	Therefore a prima facie case of obviousness is established by Dai in view of Tawashi under 35 U.S.C. § 103 for teaching each and every limitation of the amended claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation “determine the type of the first scheduling request based on a physical uplink control channel (PUCCH) on which the first scheduling request is received and a pre-configured correspondence between the type of the first scheduling request and the PUCCH” in lines 9-12. 
	It is unclear whether a sender or receiver is determining the “type” of scheduling request (SR). It is unclear whether the “type” of scheduling request (SR) is determined based on sending the same scheduling request (SR). 

Claims 7 and 15 recite a similar limitation. 
Claim(s) 2-6, 8-14 and 16-20 are also being rejected for being dependent in a rejected base claim as asset forth above.
For the purpose of examination, examiner will interpret as best understood. 

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claim(s) 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Dai et al. (US 2011/0255492 A1) hereinafter “Dai” in view of Tawashi et al. (US 2015/0341938 A1) hereinafter “Tawashi”.

Regarding Claims 1 and 7,
	Dai discloses an apparatus for scheduling an uplink transmission resource [see fig. 9, pg. 5, ¶135 lines 7-10, an SR triggering and reporting device], wherein the apparatus [see fig. 9, pg. 5, ¶135 lines 7-10, the SR triggering and reporting device] comprises:
	a storage medium including executable instructions [see fig. 9, pg. 5, ¶135 lines 7-10, a memory storing program]; and 
	a processor [see fig. 9, pg. 5, ¶135 lines 7-10, a CPU];
	wherein the executable instructions [see fig. 9, pg. 5, ¶135 lines 7-10, the program], when executed by the processor [see fig. 9, pg. 5, ¶135 lines 7-10, implemented by the processor], cause the apparatus [see fig. 9, pg. 5, ¶135 lines 7-10, trigger the SR triggering and reporting device] to: 
	determine a first scheduling request according to pre-obtained first indication information [see fig. 6: Step “606”, pg. 5, ¶129 lines 1-3, determine whether the UE has the uplink control channel resource that can be used for sending a scheduling request (SR)] when a first buffer status report (BSR) is triggered [see pg. 6, ¶139 lines 1-4, when BSRs containing a set type of buffer status report (BSR) are triggered] because to-be-sent data exists on a first logical channel of a terminal device [see pg. 5, ¶133 lines 1-3; ¶134 lines 1-4, for sending, by the UE, the SR on an uplink control channel], wherein the first indication information is used to indicate a correspondence between a logical channel and a type of a scheduling request [see pg. 5, ¶130 lines 1-6, the uplink control channel resource is used for sending a scheduling request (SR) that has been allocated to the UE, and for indicating that the connection between the UE and the base station is normal], and the first scheduling request comprises a type that is of the first scheduling request and that is used to indicate uplink scheduling information required by the terminal device [see pg. 3, ¶77 lines 1-7, and the scheduling request (SR) is used for requesting the base station to allocate available UL-SCH resource(s) for a first transmission; after the base station confirms that the UL-SCH resource for the first transmission can be allocated to the UE, it sends a preliminary UL-SCH resource scheduling grant to the UE];
	send the first scheduling request to an access network device [see fig. 6: Step “609”, pg. 5, ¶134 lines 1-4, send the scheduling request (SR) through an uplink control channel in the current TTI to the base station (i.e. for reporting the scheduling request (SR)].
	Dai does not explicitly teach sending the first scheduling request to an access network device to “determine the type of the first scheduling request based on a physical uplink control channel (PUCCH) on which the first scheduling request is received and a pre-configured correspondence between the type of the first scheduling request and the PUCCH”; and “receive first uplink scheduling information from the access network device, wherein the uplink scheduling information is used to indicate a first uplink resource used by the terminal device to send uplink data to the access network device”.
	However Tawashi discloses sending the first scheduling request to an access network device to determine the type of the first scheduling request based on a physical uplink control channel (PUCCH) on which the first scheduling request is received and a pre-configured correspondence between the type of the first scheduling request and the PUCCH [see fig. 2, Step(s) “230” & “235”, pg. 4, ¶47 lines 1-14; pg. 6, ¶64 lines 7-18, the UE transmitting a scheduling request (SR) “230” to the base station and determining that the scheduling request is not successful for initiating a random access procedure; the scheduling request (SR) (i.e. the scheduling request “230”) is sent on a Physical Uplink Control Channel (PUCCH) using a PUCCH resource (i.e. a pre-configured correspondence between the type of the first scheduling request and the PUCCH)]  and
	receive first uplink scheduling information from the access network device [see fig. 2: Step “235”, pg. 4, ¶47 lines 9-11, a UE “115-a” receives a UL resource grant “235” from a base station “105-a” based on the alternative scheduling procedure (e.g., the scheduling request)], wherein the uplink scheduling information is used to indicate a first uplink resource used by the terminal device to send uplink data to the access network device [see fig. 2: Step “240”, pg. 4, ¶47 lines 11-15, the UE “115-a” sends an ACK “240” to the base station “105-a” using the resources indicated in the resource grant “235”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide sending the first scheduling request to an access network device to “determine the type of the first scheduling request based on a physical uplink control channel (PUCCH) on which the first scheduling request is received and a pre-configured correspondence between the type of the first scheduling request and the PUCCH”; and “receive first uplink scheduling information from the access network device, wherein the uplink scheduling information is used to indicate a first uplink resource used by the terminal device to send uplink data to the access network device” as taught by Tawashi in the system of Dai to prevent avoidable discarding of packets in situations where flexibility based on the RLC mode and/or type of traffic is advantageous, which results in more efficient operation and/or better quality of service for the user [see Tawashi pg. 3, ¶35 lines 1-9].


Regarding Claims 2 and 8,
	The combined system of Dai and Tawashi discloses the apparatus according to claim 7 [see fig. 9, pg. 5, ¶135 lines 7-10, the SR triggering and reporting device].
	Dai further discloses wherein the executable instructions [see fig. 9, pg. 5, ¶135 lines 7-10, the program], when executed by the processor [see fig. 9, pg. 5, ¶135 lines 7-10, implemented by the processor], further cause the apparatus [see fig. 9, pg. 5, ¶135 lines 7-10, trigger the SR triggering and reporting device] to: 
	send the uplink data on the first uplink resource [see fig. 1: Step “103”, pg. 1, ¶5 lines 3-4, send data in the allocated UL-SCH resource], wherein the uplink data comprises the first BSR [see fig. 1: Step “103”, pg. 1, ¶5 lines 3-4, where the allocated UL-SCH resource comprises the BSR].

Regarding Claims 3 and 9,
	Dai discloses the apparatus according to claim 8 [see fig. 9, pg. 5, ¶135 lines 7-10, an SR triggering and reporting device].
	Dai further discloses wherein the executable instructions [see fig. 9, pg. 5, ¶135 lines 7-10, the program], when executed by the processor [see fig. 9, pg. 5, ¶135 lines 7-10, implemented by the processor], further cause the apparatus [see fig. 9, pg. 5, ¶135 lines 7-10, triggers the SR triggering and reporting device] to: 
	send the to-be-sent data on the second uplink resource [see fig. 1: Step “103”, pg. 1, ¶5 lines 3-4, send data in the allocated UL-SCH resource].
	Dai does not explicitly teach “receive second uplink scheduling information from the access network device, and the second uplink scheduling information is used to indicate a second uplink resource that is configured for the terminal device by the access network device based on the first BSR and that is used to send buffered to-be-sent data to the access network device”.
	However Tawashi discloses receive second uplink scheduling information from the access network device [see fig. 2: Step “235”, pg. 4, ¶47 lines 9-11, a UE “115-a” receives a UL resource grant “235” based on the alternative scheduling procedure (e.g., the scheduling request)], and the second uplink scheduling information is used to indicate a second uplink resource that is configured for the terminal device by the access network device [see fig. 2: Step “240”, pg. 4, ¶47 lines 11-15, the UE “115-a” sends an ACK “240” to the base station “105-a” using the resources indicated in the resource grant “235”] based on the first BSR and that is used to send buffered to-be-sent data to the access network device [see pg. 4, ¶45 lines 11-15, according to a BSR “215” sent to base station “105-a” indicating an amount of data “210”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receive second uplink scheduling information from the access network device, and the second uplink scheduling information is used to indicate a second uplink resource that is configured for the terminal device by the access network device based on the first BSR and that is used to send buffered to-be-sent data to the access network device” as taught by Tawashi in the system of Dai for the same motivation as set forth in claim 7.

Regarding Claim 4,
	Dai discloses the method according to claim 1 [see fig. 9, pg. 5, ¶135 lines 1-10, a method for triggering and reporting an SR], wherein before the determining a first scheduling request according to pre-obtained first indication information [see fig. 6: Step “606”, pg. 5, ¶129 lines 1-3, determine whether the UE has the uplink control channel resource that can be used for sending a scheduling request (SR)] when a first buffer status report BSR is triggered [see pg. 6, ¶139 lines 1-4, when BSRs containing a set type of buffer status report (BSR) are triggered] because to-be-sent data exists on a first logical channel of a terminal device [see pg. 5, ¶133 lines 1-3; ¶134 lines 1-4, for sending, by the UE, the SR on an uplink control channel, then waiting for next TTI].
	receiving the first indication information from the access network device”.
	However Tawashi discloses receiving the first indication information from the access network device [see fig. 2: Step “235”, pg. 4, ¶47 lines 9-11, a UE “115-a” receives a UL resource grant “235” from the base station “105-a” based on the alternative scheduling procedure (e.g., the scheduling request)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving the first indication information from the access network device” as taught by Tawashi in the system of Dai for the same motivation as set forth in claim 1.

Regarding Claim 5,
 	Dai discloses the method according to claim 1 [see fig. 9, pg. 5, ¶135 lines 1-10, the method for triggering and reporting an SR], and sending the first scheduling request to an access network device [see fig. 6: Step “609”, pg. 5, ¶134 lines 1-4, sending the scheduling request (SR) through an uplink control channel in the current TTI to the base station i.e. reporting the SR].
	Dai does not explicitly teach “instructing a physical layer to send the first scheduling request to the access network device on an available PUCCH”.
	However Tawashi discloses instructing a physical layer to send the first scheduling request to the access network device on an available PUCCH [see pg. 6, ¶64 lines 10-15, scheduling request (SR) is sent on a Physical Uplink Control Channel (PUCCH) using a PUCCH resource].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “instructing a physical layer to send the first 
	
Regarding Claim 6,
	The combined system of Dai and Tawashi discloses the method according to claim 1 [see fig. 9, pg. 5, ¶135 lines 1-10, the method for triggering and reporting an SR].
	Dai further discloses wherein before the sending the first scheduling request to an access network device [see fig. 6: Step “609”, pg. 5, ¶134 lines 1-4, prior to sending the scheduling request (SR) through an uplink control channel in the current TTI to the base station i.e. reporting the SR], the method [see fig. 9, pg. 5, ¶135 lines 1-10, the method] further comprises: 
	canceling the first scheduling request when detecting that a scheduling request canceling case is met [see fig. 6: Step “603”, pg. 5, ¶126 lines 1-8, SRs waiting for being processed are cancelled if it is indicated that the base station has responded to the SR sent by the UE before], wherein the scheduling request canceling case [see fig. 6: Step “603”, pg. 5, ¶126 lines 1-8, the cancelling] comprises: 
	the terminal device has received an uplink resource that is allocated by the access network device and that corresponds to the type of the first scheduling request [see fig. 6: Step “603”, pg. 5, ¶126 lines 1-8, the base station has allocated the UL-SCH resource for the first transmission to the UE].

Regarding Claim 10,
	Dai discloses the apparatus according to claim 7 [see fig. 9, pg. 5, ¶135 lines 7-10, the SR triggering and reporting device].
	Dai does not explicitly teach wherein the executable instructions [see fig. 9, pg. 5, ¶135 lines 7-10, the program], when executed by the processor [see fig. 9, pg. 5, ¶135 lines 7-10, implemented by the processor], further cause the apparatus to: “receive the first indication information from the access network device”.
	However Tawashi discloses receive the first indication information from the access network device [see fig. 2: Step “235”, pg. 4, ¶47 lines 9-11, a UE “115-a” receives a UL resource grant “235” from the base station “105-a” based on the alternative scheduling procedure (e.g., the scheduling request)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receive the first indication information from the access network device” as taught by Tawashi in the system of Dai for the same motivation as set forth in claim 7.

Regarding Claim 11,
	The combined system of Dai and Tawashi discloses the apparatus according to claim 7 [see fig. 9, pg. 5, ¶135 lines 7-10, the SR triggering and reporting device].
	Dai further discloses wherein the first indication information [see fig. 6: Step “606”, pg. 5, ¶129 lines 1-3, the uplink control channel resource] further comprises: 
	the correspondence between a logical channel and a type of the scheduling request [see pg. 5, ¶130 lines 1-6, where the uplink control channel resource is used for sending a scheduling request (SR) that has been allocated to the UE, and for indicating that the connection between the UE and the base station is normal].

Regarding Claim 12,
	Dai discloses the apparatus according to claim 7 [see fig. 9, pg. 5, ¶135 lines 7-10, the SR triggering and reporting device], wherein the executable instructions [see fig. 9, pg. 5, ¶135 lines 7-10, the program], when executed by the processor [see fig. 9, pg. 5, ¶135 lines 7-10, implemented by the processor], further cause the apparatus [see fig. 9, pg. 5, ¶135 lines 7-10, trigger the SR triggering and reporting device] to: 
	send the first scheduling request to the access network device [see fig. 6: Step “609”, pg. 5, ¶134 lines 1-4, send the scheduling request (SR) through an uplink control channel in the current TTI to the base station i.e. reporting the SR].
	Dai does not explicitly teach “an available PUCCH”.
	However Tawashi discloses an available PUCCH [see pg. 6, ¶64 lines 10-15, scheduling request (SR) is sent on a Physical Uplink Control Channel (PUCCH) using a PUCCH resource].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “an available PUCCH” as taught by Tawashi in the system of Dai for the same motivation as set forth in claim 7.

Regarding Claim 13,
	The combined system of Dai and Tawashi discloses the apparatus according to claim 7 [see fig. 9, pg. 5, ¶135 lines 7-10, the SR triggering and reporting device].
	Dai further discloses wherein the first logical channel is used to send high-priority service data [see pg. 5, ¶130 lines 1-6, where the uplink control channel resource is used for sending a scheduling request (SR) that has been allocated to the UE, and for indicating that the connection between the UE and the base station is normal].

Regarding Claim 14,
	Dai discloses the apparatus according to claim 1 [see fig. 9, pg. 5, ¶135 lines 7-10, the SR triggering and reporting device], wherein the executable instructions [see fig. 9, pg. 5, ¶135 lines 7-10, a memory storing program], when executed by the processor [see fig. 9, pg. 5, ¶135 lines 7-10, implemented by the processor], further cause the apparatus [see fig. 9, pg. 5, ¶135 lines 7-10, trigger the SR triggering and reporting device] to: 
	cancel the first scheduling request when detecting that a scheduling request canceling case is met [see fig. 6: Step “603”, pg. 5, ¶126 lines 1-8, SRs waiting for being processed are cancelled if it is indicated that the base station has responded to the SR sent by the UE before], wherein the scheduling request canceling case [see fig. 6: Step “603”, pg. 5, ¶126 lines 1-8, the cancelling] comprises: 
	the terminal device has received an uplink resource that is allocated by the access network device and that corresponds to the type of the first scheduling request [see fig. 6: Step “603”, pg. 5, ¶126 lines 1-8, the base station has allocated the UL-SCH resource for the first transmission to the UE]; and 
	
Regarding Claim 15,
	Dai discloses an apparatus for scheduling an uplink transmission resource [see fig. 10, pg. 5, ¶145 lines 7-10, an scheduling request (SR) device], wherein the apparatus [see fig. 10, pg. 5, ¶145 lines 7-10, the scheduling request (SR) device] comprises: 
	a storage medium including executable instructions [see fig. 10, pg. 5, ¶145 lines 7-10, a memory storing program]; and 
	a processor [see fig. 10, pg. 5, ¶145 lines 7-10, a CPU]; 
	wherein the executable instructions [see fig. 10, pg. 5, ¶145 lines 7-10, the program], when executed by the processor [see fig. 10, pg. 5, ¶145 lines 7-10, implemented by the processor], cause the apparatus [see fig. 10, pg. 5, ¶145 lines 7-10, trigger the scheduling request (SR) device] to: 
	receive a first scheduling request from a terminal device [see fig. 6: Step “609”, pg. 5, ¶134 lines 1-4, receive a scheduling request (SR) through an uplink control channel in a current TTI, from the UE i.e. (for reporting the SR to the base station)], wherein the first [see pg. 3, ¶77 lines 1-7, where the scheduling request (SR) is used for requesting the base station to allocate available UL-SCH resource(s) for a first transmission; after the base station confirms that the UL-SCH resource for the first transmission can be allocated to the UE, it will send preliminary UL-SCH resource scheduling grant to the UE]; 
	determine the type of the first scheduling request [see fig. 6: Step “604”, pg. 5, ¶127 lines 1-3, determining whether an uplink control channel resource has been allocated to the UE for sending an scheduling request (SR)]; and 
	schedule [see fig. 6: Step “606”, pg. 5, ¶129 lines 1-7, determine], for the terminal device [see fig. 6: Step “606”, pg. 5, ¶129 lines 1-7, whether the UE has] based on the type of the first scheduling request [see pg. 3, ¶77 lines 1-4, according to the scheduling request (SR) sent to the base station to allocate available UL-SCH resource for a first transmission], a first uplink resource that is used to send uplink data [see fig. 6: Step “606”, pg. 5, ¶129 lines 1-7, a uplink control channel resource that is used for sending an SR in the current transmission time interval (TTI)].
	Dai does not explicitly teach “send first uplink scheduling information to the terminal device to determine the type of the first scheduling request based on a physical uplink control channel (PUCCH) on which the first scheduling request is received and a pre-configured correspondence between the type of the first scheduling request and the PUCCH, wherein the first uplink scheduling information is used to indicate the first uplink resource”.
	However Tawashi discloses send first uplink scheduling information to the terminal device [see fig. 2: Step “235”, pg. 4, ¶47 lines 9-11, the base station “105-a” sends a UL resource grant “235” to a UE “115-a” based on the alternative scheduling procedure (e.g., the scheduling request)] to determine the type of the first scheduling request based on a [see fig. 2, Step(s) “230” & “235”, pg. 4, ¶47 lines 1-14; pg. 6, ¶64 lines 7-18, the UE transmitting a scheduling request (SR) “230” to the base station. The UE further determining that the scheduling request is not successful and initiating a random access procedure; wherein, the scheduling request (SR) (i.e. the scheduling request “230”) is sent on a Physical Uplink Control Channel (PUCCH) using a PUCCH resource], wherein the first uplink scheduling information is used to indicate the first uplink resource [see fig. 2: Step “240”, pg. 4, ¶47 lines 11-15, the UE “115-a” sends an ACK “240” to the base station “105-a” using the resources indicated in the resource grant “235”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “send first uplink scheduling information to the terminal device to determine the type of the first scheduling request based on a physical uplink control channel (PUCCH) on which the first scheduling request is received and a pre-configured correspondence between the type of the first scheduling request and the PUCCH, wherein the first uplink scheduling information is used to indicate the first uplink resource” as taught by Tawashi in the system of Dai to prevent avoidable discarding of packets in situations where flexibility based on the RLC mode and/or type of traffic is advantageous, which results in more efficient operation and/or better quality of service for the user [see Tawashi pg. 3, ¶35 lines 1-9].

Regarding Claim 16,
	The combined system of Dai and Tawashi discloses the apparatus according to claim 15 [see fig. 10, pg. 5, ¶145 lines 7-10, the scheduling request (SR) device]. 
	Dai further discloses wherein the executable instructions [see fig. 9, pg. 5, ¶135 lines 7-10, the program], when executed by the processor [see fig. 9, pg. 5, ¶135 lines 7-10, implemented by the processor], further cause the apparatus [see fig. 9, pg. 5, ¶135 lines 7-10, trigger the SR triggering and reporting device] to: 
	receive [see fig. 6: Step “609”, pg. 5, ¶134 lines 1-4, receive] the uplink data from the terminal device on the first uplink resource [see fig. 1: Step “103”, pg. 1, ¶5 lines 3-4, data in the allocated UL-SCH resource], wherein the uplink data comprises a first buffer status report (BSR) [see fig. 1: Step “103”, pg. 1, ¶5 lines 3-4, where the allocated UL-SCH resource comprises the BSR].

Regarding Claim 17,
	Dai discloses the apparatus according to claim 16 [see fig. 10, pg. 5, ¶145 lines 7-10, the scheduling request (SR) device], wherein the executable instructions [see fig. 9, pg. 5, ¶135 lines 7-10, the program], when executed by the processor [see fig. 9, pg. 5, ¶135 lines 7-10, implemented by the processor], further cause the apparatus [see fig. 9, pg. 5, ¶135 lines 7-10, trigger the SR triggering and reporting device] to: 
	schedule [see fig. 6: Step “606”, pg. 5, ¶129 lines 1-7, determine], for the terminal device [see fig. 6: Step “606”, pg. 5, ¶129 lines 1-7, whether the UE has]  based on the first BSR [see pg. 6, ¶139 lines 1-4, when BSRs containing a set type of buffer status report (BSR) are triggered], a second uplink resource that is used to upload the data [see fig. 6: Step “606”, pg. 5, ¶129 lines 1-7, a uplink control channel resource that is used for sending an SR in the next transmission time interval (TTI)]; and 
	receive [see fig. 6: Step “609”, pg. 5, ¶134 lines 1-4, receive], on the second uplink resource [see fig. 6: Step “609”, pg. 5, ¶134 lines 1-4, through an uplink control channel in the next TTI], the data from the terminal device [see fig. 6: Step “609”, pg. 5, ¶134 lines 1-4, the scheduling request (SR), from the UE i.e. (for reporting the SR to the base station)].
send second uplink scheduling information to the terminal device, wherein the second uplink scheduling information is used to indicate the second uplink resource”.
	However Tawashi discloses send second uplink scheduling information to the terminal device [see fig. 2: Step “235”, pg. 4, ¶47 lines 9-11, the base station “105-a” sends a UL resource grant “235” to a UE “115-a” based on the alternative scheduling procedure (e.g., the scheduling request)], wherein the second uplink scheduling information is used to indicate the second uplink resource [see fig. 2: Step “240”, pg. 4, ¶47 lines 11-15, the UE “115-a” sends an ACK “240” to the base station “105-a” using the resources indicated in the resource grant “235”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “send second uplink scheduling information to the terminal device, wherein the second uplink scheduling information is used to indicate the second uplink resource” as taught by Tawashi in the system of Dai for the same motivation as set forth in claim 15.

Regarding Claim 18,
	Dai discloses the apparatus according to claim 15 [see fig. 10, pg. 5, ¶145 lines 7-10, the scheduling request (SR) device], wherein the first indication information is used to indicate a correspondence between a logical channel and a type of a scheduling request [see pg. 5, ¶130 lines 1-6, where the uplink control channel resource is used for sending a scheduling request (SR) that has been allocated to the UE, and for indicating that the connection between the UE and the base station is normal].
Dai does not explicitly teach wherein the executable instructions [see fig. 10, pg. 5, ¶145 lines 7-10, the program], when executed by the processor [see fig. 10, pg. 5, ¶145 lines 7-10, implemented by the processor], further cause the apparatus [see fig. 10, pg. 5, ¶145 lines 7-10, trigger the scheduling request (SR) device] to: 
“send first indication information to the terminal device”.	
	However Tawashi discloses send first indication information to the terminal device [see fig. 2: Step “235”, pg. 4, ¶47 lines 9-11, the base station “105-a” sends a UL resource grant “235” to a UE “115-a” based on the alternative scheduling procedure (e.g., the scheduling request)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “send first indication information to the terminal device” as taught by Tawashi in the system of Dai for the same motivation as set forth in claim 15.

Regarding Claim 19,
	The combined system of Dai and Tawashi discloses the apparatus according to claim 18 [see fig. 10, pg. 5, ¶145 lines 7-10, the scheduling request (SR) device].
	Dai further discloses wherein the first indication information [see pg. 5, ¶130 lines 1-6, where the uplink control channel resource] comprises: 
	the correspondence between a logical channel and a type of the scheduling request [see pg. 5, ¶130 lines 1-6, a scheduling request (SR) that has been allocated to the UE, and for indicating that the connection between the UE and the base station is normal].
	
Regarding Claim 20,
	The combined system of Dai and Tawashi discloses the apparatus according to claim 25 [see fig. 10, pg. 5, ¶145 lines 7-10, the scheduling request (SR) device]. 
	Dai further discloses wherein the executable instructions [see fig. 10, pg. 5, ¶145 lines 7-10, the program], when executed by the processor [see fig. 10, pg. 5, ¶145 lines 7-10, implemented by the processor], further cause the apparatus [see fig. 10, pg. 5, ¶145 lines 7-10, trigger the scheduling request (SR) device] to: 
	determine the type of the first scheduling request [see pg. 3, ¶86 lines 1-7; pg. 6, ¶140 lines 1-3, triggering an SR when it is determined that the triggered BSRs contain a set type of BSR] based on a quantity of first scheduling requests received in a preset duration [see fig. 6: Step “607”, pg. 5, ¶131 lines 1-3, according to the maximum number of SR sending times is reached].

Conclusion   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469